Citation Nr: 1101584	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  10-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses incurred at a non-VA medical facility, 
for services rendered from May 10, 2009, through May 17, 2009, 
and on May 23, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2009 and October 2009 decisions by the Department of 
Veterans Affairs (VA) Tennessee Valley Health Care System (HCS) 
in Murfreesboro, Tennessee.

The Veteran provided testimony at an October 2010 Travel Board 
hearing before the undersigned at the VA Regional Office (RO) in 
Louisville, Kentucky.  A hearing transcript is associated with 
the claims folder.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, Bowling 
Green Medical Center, from May 10, 2009, to May 17, 2009, and on 
May 23, 2009, for an emergent, non-service-connected disability.

2.  The Veteran's private health insurance company paid most, but 
not all, of the medical expenses incurred from May 10, 2009, to 
May 17, 2009, and on May 23, 2009 at Bowling Green Medical 
Center.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 10, 2009, 
to May 17, 2009, and on May 23, 2009, at Bowling Green Medical 
Center have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring VA 
to develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not 
the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-assist 
nor the duty-to-notify provisions of the VCAA are implicated.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
Veteran's claim.  Nonetheless, we do note that the November 2009 
Statement of the Case (SOC) included the laws and regulations 
pertaining to entitlement to payment or reimbursement for medical 
expenses incurred at a non-VA facility.  The appellant was given 
an opportunity to submit additional evidence after issuance of 
the November 2009 SOC, and, in fact, submitted additional 
documentation at the October 2010 Travel Board hearing.  
Moreover, neither he nor his representative has identified any 
additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter 

for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a 
veteran may receive payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 17.120 (2010), such payment or reimbursement is 
available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4)  for any injury, illness, or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of 
hospital care or medical services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and

(c)  No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been 
or would have been refused.

As to the above criteria, the Court of Appeals for Veterans 
Claims has held that, given the use by Congress of the 
conjunctive "and," "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); and 38 
C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-177, 
113 Stat. 1553 (1999) (effective from May 29, 2000), to be 
entitled to the payment for emergency care, the evidence must 
meet all of the following criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment); 

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability to 
the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

With regard to questions of payment for expenses which have not 
been pre-authorized, whether a "medical emergency" exists is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The record shows that the Veteran was treated at Bowling Green 
Medical Center (Bowling Green), a non-VA facility, from May 10, 
2009, to May 17, 2009, after suffering from chest pain.  He was 
seen again at the same facility on an outpatient basis for acid 
reflux on May 23, 2009.  

A discharge summary from Bowling Green dated in May 2009 
indicates the Veteran was admitted to the center with unstable 
angina.  A myocardial infarction was ruled out.  However, cardiac 
catheterization showed severe three-vessel coronary artery 
disease.  He was taken to the operating room where he underwent 
coronary artery bypass grafting times four.  By postoperative day 
three, he was ready for discharge.  He was discharged, and had an 
uncomplicated postoperative course.  

On May 23, 2009, the Veteran woke up feeling "full" and he 
belched acid.  He took medications at home, and the condition was 
resolved by the time he sought 

treatment at Bowling Green later that day.  A chest X-ray showed 
postoperative appearance of the chest with mild cardiomegaly, and 
right basilar subsegmental atelectasis.  The doctor assessed 
gastroesophogeal reflux disease (GERD) status post coronary 
artery bypass grafting, and the Veteran was again discharged.   

When the Veteran sought payment for the costs of the 
hospitalization and treatment at Bowling Green, the VA Tennessee 
Valley HCS had a Clinical Review and Assessment performed in 
November 2009, and determined that, although the Veteran's 
admissions on both occasions in May 2009 were on an emergency 
basis, the treatment was for non-service-connected medical 
problems and was clinically determined not to be an adjunct 
condition to any service-connected disability.  Moreover, the 
Veteran had other health insurance which covered most of the 
expenses incurred in May 2009.  

The Board first notes that the Veteran does not meet the criteria 
for payment or reimbursement of medical expenses under 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, because he was not 
treated for a service-connected condition and he did not have a 
total (100 percent) service-connected disability rating.  In 
fact, at the time of his hospitalization, he had service 
connection for major depression, evaluated at 30 percent 
effective from June 28, 2002; degenerative joint disease of the 
right knee, evaluated at 30 percent effective from September 1, 
2006; and mechanical back pain, evaluated at 10 percent effective 
from November 25, 2008, with a combined rating of 60 percent 
effective from November 25, 2008.  

Next, the Board considers whether the Veteran met the criteria 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the 
treatment rendered to him from May 10, 2009, to May 17, 2009, and 
on May 23, 2009.  

A note entitled "Non-VA Admission Notification" from the 
Nashville VA Medical Center (VAMC) indicates that an insurance 
verification clerk at Bowling Green contacted the VAMC by 
telephone on May 11, 2009, to inform the VAMC of the Veteran's 
admission to Bowling Green.  It was noted that the admission was 
for chest pain, a non-service-connected condition, that the care 
was emergent in nature, 

and that no VA facilities were available.  The Registered Nurse 
(RN) at the VAMC noted that, per the insurance verification 
clerk, the Veteran had private insurance.  Thus, the care 
provided would not be paid for by VA, and the RN advised Bowling 
Green to call "TC" if a transfer was desired.  

On May 13, 2009, a Nurse Practitioner (NP) at the VAMC received a 
phone call from the Veteran stating that he was going to have a 
coronary artery bypass graft performed and wanted to know whether 
VA would pay for his treatment.  The NP acknowledged the RN's 
note from May 11th, and wrote that the Veteran's "fact sheet" 
indicated he had no active insurance.  Later that day, the NP 
wrote that the Veteran had a combined 60 percent service-
connected disability rating, and it was noted that there were no 
available beds at VA.  She spoke with the Administrative Officer 
of the Day (AOD) that afternoon and was reassured that the 
financial element of the Veteran's hospitalization would be 
covered by VA.  The NP then relayed this information to the 
Veteran, per her note.

The following day, on May 14, 2009, it was noted that the AOD 
could not provide confirmation that the Veteran's hospitalization 
would be covered by VA.  Although the Veteran had a 60 percent 
service-connected disability rating, he was not being treated for 
any of his service-connected disabilities.  Thus, the RN wrote 
that VA could not authorize payment for this episode of care 
because the Veteran did not meet the criteria for coverage.  It 
was noted that the Veteran had other insurance, and that if he 
did not, VA could do a retrospective review for possible payment, 
without any guarantees.  The RN later spoke with the Veteran's 
wife, who confirmed that the Veteran did have private insurance, 
and informed her that the private insurance would be billed for 
the Veteran's hospital stay.  In addition, the RN gave the 
Veteran's wife the telephone number of the Nashville TC in case 
they wanted him to be transferred to VA after surgery, at the 
point of stability.  

The Veteran testified at the October 2010 Board hearing that his 
private insurance company had paid most of the balance, 
approximately $78,000, of his medical bills relating to the 
treatment at Bowling Green in May 2009.  However, he had received 
letters from collection agencies and a civil suit had been filed 
to collect the 

remainder of the bills, as documented in the claims file.  
Additionally, he stated that when he was first admitted to 
Bowling Green, a nurse had called the Nashville VAMC and was told 
that no beds were available there, but, while he was in surgery 
at Bowling Green, the Murfreesboro VAMC called Bowling Green and 
said that they had beds available.  

Based on the foregoing, the Board finds that the criteria for 
payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002 have not been met for the treatment rendered from May 
10, 2009, through May 17, 2009, and on May 23, 2009.  

Although the care provided was deemed emergent, as noted in VA's 
November 2009 Clinical Review and Assessment, and both the 
Clinical Review and the Non-VA Admission Notification notes 
indicate that no VA facility was available to the Veteran, his 
care was paid for in part by his private insurance company.  As 
stated above, the regulations require that, for purposes of 
reimbursement, the Veteran must have no coverage under a health-
plan contract for payment or reimbursement, either in whole or in 
part.  In this case, although the Veteran's private health 
insurance plan did not cover the full sum of his medical bills, a 
large sum was covered by the plan.  For the foregoing reasons, 
the Board finds that payment or reimbursement by VA of the 
remaining amount of the Veteran's medical expenses incurred from 
treatment at Bowling Green from May 10, 2009, through May 17, 
2009, and on May 23, 2009, is not warranted.  

The undersigned appreciates the vigorous advocacy by the 
Veteran's representative at the Travel Board hearing, in arguing 
that this is a unique situation beyond the scope of the typical 
medical reimbursement claim, and that a finding of administrative 
error or equitable relief should be made in the Veteran's favor.  
However, we must point out that the law is clear that an 
individual who has any coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment received is ineligible for reimbursement by VA.  38 
C.F.R. §§ 17.1002(g).  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis where 
contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).

We do note that Congress, in enacting the present statute, did 
recognize that health care providers often recognize the economic 
burden upon persons who receive emergency care and cannot afford 
to pay the full billed amount (in this case, the sum remaining 
after the amount already paid by the health insurance provider): 

[T]he Committee takes notice of the frequency with 
which providers of emergency care "write off" such 
debts in cases where the debt is deemed uncollectible 
or the costs of collection exceed the likely 
recovery.  VA serves a population which is 
substantially elderly, indigent, and chronically ill. 
. . . [It] stands to reason that in most instances 
under current law providers would write off the debts 
arising from the provision of emergency care to these 
veterans.

House of Representatives Report No. 106-237, at pages 39-40, 
(July 16, 1999).  Clearly, the Board has no jurisdiction or other 
authority over the health care providers in the present case, but 
it would be a service to the Veteran if they were to consider 
mitigating or writing off the remaining debt of the appellant 
herein, who is a service-disabled veteran, 63 years of age, with 
several service-connected conditions and a 60 percent disability 
rating.

The Board is sympathetic to the Veteran's contentions regarding 
treatment rendered in May 2009; however, the Board cannot grant 
the Veteran's claim unless the facts of the case meet all the 
requirements under 38 C.F.R. § 17.1002.  Because the Veteran has 
failed to meet the requirement that he did not have coverage 
under a health-plan contract under 38 C.F.R. § 17.1002(g), the 
Board must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds that 
the Veteran's claim is without legal merit.

The undersigned appreciates the forthright and sincere testimony 
of the Veteran at his hearing before the Board.



ORDER

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses incurred at a non-VA medical facility, 
for services rendered from May 10, 2009, through May 17, 2009, 
and on May 23, 2009, is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


